DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 7, and 14 recite the limitation “a chainsaw chain link” though it is unclear if this is the same structure as the “plurality of chainsaw links” mentioned earlier in each claim, or if these are new links entirely. Therefore, the claims are indefinite.
Claims 1 and 7 recite the limitation “chamber width is configured to fit the width of said chainsaw chain”. It is unclear exactly how the chamber width “fits” the width of the chain; whether it is sized to surround it, or to match it exactly, or another interpretation altogether. Therefore, the claims are indefinite.
Claims 7 and 14 recite the limitation “the width of said chainsaw chain is secured in said chamber by said width of said container”. It is unclear how one width may be secured by another; a width is simply a property of measurement, and does not define a distinct structure. Therefore, the claims are indefinite. 
Claims 3, 11, and 15 recite the limitation “wherein said additional containers are configured to store said chainsaw chain.” It is unclear if these additional containers are configured to store the same 
Claims 1, 3, 4, 7, 11, 13-15, and 19 recite the phrase “configured to”. This phrase is unclear, as it is unclear if the limitations following this phrase are actually something the invention is doing, or if it is simply something the invention is capable of doing (i.e. Claim 1 reads “…configured to prevent said chainsaw chain from tangling” and it is unclear if the invention is actually intended to prevent the chain from tangling or not). Therefore, the claims are indefinite.
Claim 1 recites the limitation “the interior surface”. There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 17-19 recite the limitation “said container”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 7, 9, 13-14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Everett (US 20140083884).
Everett teaches a storage container (70) for storing a chainsaw chain, wherein said chainsaw chain (20) comprises a plurality of chainsaw chain links (24), wherein said chainsaw chain defines a width between a first face of a chainsaw chain link and a second face of each of said plurality of chainsaw chain links (width of links 24), said storage container comprising: a container (70), said container having a first side wall (side visible in Fig 2) and a second side wall (side opposite the side visible in Fig 2) defining a chamber having a width, a length, and a height (Fig 2; it is a 3 dimensional 

Regarding Claim 5, Everett as applied to Claim 1 above teaches all the limitations of Claim 5, including that the container comprises a plastic material (paragraph [0027]).
Regarding Claim 7, Everett teaches a method of storing a chainsaw chain to prevent said chainsaw chain from tangling, said method comprising the following steps: the step of providing a chainsaw chain (20), wherein said chainsaw chain (20) comprises a plurality of chainsaw chain links (24), wherein said chainsaw chain defines a width between a first face of a chainsaw chain link and a second face of said chainsaw chain link (width of links 24), the step of providing an container (70), said container defining a chamber (interior of 70), wherein said container defines an opening to said chamber (open end of 70 near chainsaw body engagement portion), wherein said chamber has a width configured to fit said width of said chainsaw chain such that said chainsaw chain folds and stacks (paragraph (0027]; the container 70 is shaped to be tightly formed around the chain links; while Everett teaches 70 holding the links relative to a bar, since the bar is narrower than the links, if the bar were removed 70 would still prevent the links from tangling by becoming planarly crossed over one another); the step of inserting said width of said chainsaw chain into said chamber through said opening (Fig 2), such that said width of said chainsaw chain is secured in said chamber by said width of said container, such that said chainsaw chain planarly stacks and said chamber prevents said chainsaw chain from stacking in a second plane (the links are housed within the walls of the container, with each side of the link being held against a side wall of the container, and since the container 70 is shaped to be tightly formed around the chain links (paragraph [0027]) the links cannot become crossed or overlapped because there is not enough planar width for the links to overcome each other and become tangled).

Regarding Claim 13, Everett as applied to Claim 7 above teaches all the limitations of Claim 13, Including that the container comprises a lid (80) configured to attach to said opening (paragraph [0030]; 80 may be an additional container or unitary body that attaches to 70, which together house the chainsaw chain).
Regarding Claim 14, Everett teaches a method of storing a chainsaw chain to prevent said chainsaw chain from tangling, said method comprising the following steps: the step of providing a chainsaw chain (20), wherein said chainsaw chain (20) comprises a plurality of chainsaw chain links (24), wherein said chainsaw chain defines a width between a first face of a chainsaw chain link and a second face of said chainsaw chain link (width of links 24), the step of providing a box (70; paragraph [0028], container 70 may be a rigid cover slid over the chain assembly) said box having a height, a length, and a width (Fig 2; it is a 3 dimensional container, therefore it has a length, width, and height), said box defining an opening (open end of 70 near chainsaw body engagement portion), said opening spanning approximately said width (Fig 2; paragraph [0027]; the container accommodating the chainsaw chain must be at least the width of the links, but it is tightly wrapped, and as such cannot be significantly more than this width, and as such is approximately the width), wherein said opening further comprises a chamber (interior of 70), said chamber spanning approximately said width (Fig 2; paragraph [0027]; the container accommodating the chainsaw chain must be at least the width of the links, but it is tightly wrapped, and as such cannot be significantly more than this width, and as such is approximately the width), wherein said chamber is configured to secure said width of said chainsaw chain (paragraph (0027]; the container 70 is shaped to be tightly formed around the chain links; while Everett teaches 70 holding the links relative to a bar, since the bar is narrower than the links, if the bar were removed 70 would still retain the links therein, securing them against movement); the step of inserting said width of 
Regarding Claim 17, Everett as applied to Claim 14 above teaches all the limitations of Claim 17, including that the container comprises a plastic material (paragraph [0027]).
Regarding Claim 19, Everett as applied to Claim 14 above teaches all the limitations of Claim 19, including that the container comprises a lid (80) configured to attach to said opening (paragraph [0030]; 80 may be an additional container or unitary body that attaches to 70, which together house the chainsaw chain).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Claims 3, 11, and 15 are rejected under 35 U.S.C. 103 as being obvious over Everett (US 20140083884) in view of Stewart (US 20070205119).
Regarding Claim 3, Everett as applied to Claim 1 above teaches all the limitations of Claim 3, but does not teach that the container is configured to attach to additional containers. However, Stewart teaches that said container (10) is configured to attach to additional containers (Figs 4a, 4b, 5a, 5b; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Everett by adding that the container is configured to attach to other containers as disclosed by Stewart in order to selectively attach multiple containers together for storage or transportation purposes. One of ordinary skill in the art would recognize that user utilizing multiple containers for multiple chainsaw chains would benefit from a way to connect the containers, thus keeping a tool box or workstation organized when interchanging multiple chains. It would have been obvious to one of ordinary skill in the art to modify the container of Everett by adding the connectable feature of Stewart in order to optimize them for organization and storage.
Regarding Claim 11, Everett as applied to Claim 7 above teaches all the limitations of Claim 11, but does not teach that the container is configured to attach to additional containers. However, Stewart teaches that said container (10) is configured to attach to additional containers (Figs 4a, 4b, 5a, 5b; paragraph [0048]) wherein said additional containers are configured to store said chainsaw chain (while Stewart does not explicitly disclose a container for a chainsaw chain, the invention of Stewart discloses a container sized specifically to the width of the contents it intends to hold, preventing the lateral movement of the contents; this is analogous to the invention of Everett, as both inventions retain contents in a single plane for storage and protection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Everett by adding that the container 
Regarding Claim 15, Everett as applied to Claim 14 above teaches all the limitations of Claim 15, but does not teach that the container is configured to attach to additional containers. However, Stewart teaches that said container (10) is configured to attach to additional containers (Figs 4a, 4b, 5a, 5b; paragraph [0048]) wherein said additional containers are configured to store said chainsaw chain (while Stewart does not explicitly disclose a container for a chainsaw chain, the invention of Stewart discloses a container sized specifically to the width of the contents it intends to hold, preventing the lateral movement of the contents; this is analogous to the invention of Everett, as both inventions retain contents in a single plane for storage and protection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Everett by adding that the container is configured to attach to other containers as disclosed by Stewart in order to selectively attach multiple containers together for storage or transportation purposes. One of ordinary skill in the art would recognize that user utilizing multiple containers for multiple chainsaw chains would benefit from a way to connect the containers, thus keeping a tool box or workstation organized when interchanging multiple chains. It would have been obvious to one of ordinary skill in the art to modify the container of Everett by adding the connectable feature of Stewart in order to optimize them for organization and storage.
Claims 2, 12, and 16 are rejected under 35 U.S.C. 103 as being obvious over Everett (US 20140083884) in view of Lehmann (WO 2005084901).
Regarding Claim 2, Everett as applied to Claim 1 above teaches all the limitations of Claim 2, but does not teach the width of the chainsaw chain. However, Lehmann teaches that the width of said chainsaw chain is 5/16 inches (pg. 5 line 26; 5/16” falls on the range of 7-8mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chainsaw chain disclosed by Everett by adding the width of the chain being 5/16” as disclosed by Lehmann in order to accommodate a specifically sized chain within the container. It is common in the art of containers housing articles to size the container to the contents, and it would be obvious to one of ordinary skill in the art to modify the container of Everett to size the chain to 5/16” in order to be able to use the invention with a correspondingly-sized chainsaw. One of ordinary skill in the art, recognizing that chainsaw chains come in a variety of widths (depending on the intended cutting use of the saw, for example) and that the invention of Everett could be compatible with any of these so long as it were appropriately sized, would be motivated to modify the container of Everett as such. 
Regarding Claim 12, Everett as applied to Claim 7 above teaches all the limitations of Claim 12, but does not teach the width of the chainsaw chain. However, Lehmann teaches that the width of said chainsaw chain is 5/16 inches (pg. 5 line 26; 5/16” falls on the range of 7-8mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chainsaw chain disclosed by Everett by adding the width of the chain being 5/16” as disclosed by Lehmann in order to accommodate a specifically sized chain within the container. It is common in the art of containers housing articles to size the container to the contents, and it would be obvious to one of ordinary skill in the art to modify the container of Everett to size the chain to 5/16” in order to be able to use the invention with a correspondingly-sized chainsaw. 
Regarding Claim 16, Everett as applied to Claim 14 above teaches all the limitations of Claim 16, but does not teach the width of the chainsaw chain. However, Lehmann teaches that the width of said chainsaw chain is 5/16 inches (pg. 5 line 26; 5/16” falls on the range of 7-8mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chainsaw chain disclosed by Everett by adding the width of the chain being 5/16” as disclosed by Lehmann in order to accommodate a specifically sized chain within the container. It is common in the art of containers housing articles to size the container to the contents, and it would be obvious to one of ordinary skill in the art to modify the container of Everett to size the chain to 5/16” in order to be able to use the invention with a correspondingly-sized chainsaw. One of ordinary skill in the art, recognizing that chainsaw chains come in a variety of widths (depending on the intended cutting use of the saw, for example) and that the invention of Everett could be compatible with any of these so long as it were appropriately sized, would be motivated to modify the container of Everett as such. 
Claims 6, 8, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being obvious over Everett (US 20140083884) in view of Feaver (US 20200016738).
Regarding Claim 6, Everett as applied to Claim 1 above teaches all the limitations of Claim 6, but does not teach the container comprising a metal material. Everett does teach that the container may be comprised of plastic “or other material” (paragraph [0027]). However, Feaver teaches that the container comprises a metal material (paragraph [0040]).

Regarding Claim 8, Everett as applied to Claim 7 above teaches all the limitations of Claim 8, but does not teach the container being a box. However, Feaver teaches that the container is a box (126).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Everett by adding the container being a box as disclosed by Feaver in order to house different sizes of chains (longer or shorter chain lengths resulting in a greater or lesser volume of chain links) or for aesthetic or stylistic purposes. It is common in the art of containers housing articles to modify the shape of a container to accommodate contents of different sizes (i.e. to accommodate a larger or smaller chain) or for aesthetic or stylistic purposes (in one non-limiting example, one of ordinary skill in the art may decide that a rectangular container may provide a sleeker profile than an elongated container). It would be obvious to one of ordinary skill to create a rectangular case for holding a chainsaw chain because it has already occurred to someone (i.e. Feaver) to do so. Modifying the container of Everett to be rectangular instead of an elongated shape does not hinder its ability to house a chainsaw chain and may offer the benefits described above and one of ordinary skill in the art would be motivated to make the modification as such.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Everett by adding the container being made of metal material as disclosed by Feaver in order to add additional strength and durability to the container. Everett discloses that it would be reasonable to substitute a different material for the container, and Feaver’s explicit mention of metal indicates that it would have been obvious to one of ordinary skill in the art to use a metal material for a container for a chainsaw chain. One of ordinary skill would have been reasonably motivated to make this modification in order to imbue the container with the advantageous properties of metal (relative to plastic) such as increased durability and strength, which offer protective benefits to the contents of the container. 
Regarding Claim 14, Everett as applied to Claim 14 above teaches all the limitations of Claim 14, including the container provided being a box. However, under an alternate interpretation of Claim 14, Feaver teaches that the container is a box (126).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Everett by adding the container being a box as disclosed by Feaver in order to house different sizes of chains (longer or shorter chain lengths resulting in a greater or lesser volume of chain links) or for aesthetic or stylistic purposes. It is common in the art of containers housing articles to modify the shape of a container to accommodate contents of different sizes (i.e. to accommodate a larger or smaller chain) or for aesthetic or stylistic purposes (in one non-limiting example, one of ordinary skill in the art may decide that a rectangular container may provide a sleeker profile than an elongated container). It would be obvious to one of ordinary skill to 
Regarding Claim 18, Everett as applied to Claim 14 above teaches all the limitations of Claim 18, but does not teach the container comprising a metal material. Everett does teach that the container may be comprised of plastic “or other material” (paragraph [0027]). However, Feaver teaches that the container comprises a metal material (paragraph [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Everett by adding the container being made of metal material as disclosed by Feaver in order to add additional strength and durability to the container. Everett discloses that it would be reasonable to substitute a different material for the container, and Feaver’s explicit mention of metal indicates that it would have been obvious to one of ordinary skill in the art to use a metal material for a container for a chainsaw chain. One of ordinary skill would have been reasonably motivated to make this modification in order to imbue the container with the advantageous properties of metal (relative to plastic) such as increased durability and strength, which offer protective benefits to the contents of the container. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735